10

11

12

13

14

15

16

17

18

19

20

21

22

23

-oOo-
UNITED STATES OF AMERICA, Case No. 2:18-mj-00867-EJY
Plaintiff,
ORDER
vs.
TAELER MYLOTT,
Defendant.

 

—_— FILED ——— RECEIVED
———~ ENTERED ———.PERVED ON
COUNSEL/PARTIES OF RECORD

 

AUG 19 2019
UNITED STATES DISTRICT COURT

 

 

 

DISTRICT OF NEVADA, DISTRICT OF NEVADA

 

CLERK US DISTRICT COURT |

DEPrTy |

 

 

 

 

 

 

August 22, 2019, at 4:00 p.m., be vacated and continued to Oct. al , 20/4 at

Ody p.m., COvhoon) 3A.

Based on the Stipulation of counsel and good cause appearing,

IT IS ORDERED that the Preliminary Hearing, currently scheduled for

+
DATED this 19” day of Ga guatt , 2019.

Dad) Aoushahr

HONORAB NELAY NA J. YOUCHAH
UNIT. STATES BA a you JUDGE

 

 
